                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

PHARMACYCLICS LLC and                    )
JANSSEN BIOTECH, INC.,                   )
                                         )
                   Plaintiffs,           )
                                         )
            v.                           ) C.A. No. 19-434 (CFC) (CJB)
                                         )
ALVOGEN PINE BROOK LLC and               )
NATCO PHARMA LTD.,                       )
                                         )
                   Defendants.           )

                         NOTICE OF WITHDRAWAL

      PLEASE TAKE NOTICE THAT Jeffrey J. Lyons of MORRIS, NICHOLS,

ARSHT & TUNNELL, LLP hereby withdrawals as counsel to Plaintiffs Pharmacyclics

LLC and Janssen Biotech, Inc. (collectively, “Plaintiffs”) in the above-captioned

matter. Plaintiffs will continue to be represented by the firms of MORRIS, NICHOLS,

ARSHT & TUNNELL LLP and COVINGTON & BURLING LLP.
                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                  /s/ Jeffrey J. Lyons

                                  Jack B. Blumenfeld (#1014)
OF COUNSEL:                       Jeremy A. Tigan (#5239)
                                  Jeffrey J. Lyons (#6437)
Christopher N. Sipes              1201 North Market Street
Erica N. Andersen                 P.O. Box 1347
David A. Garr                     Wilmington, DE 19899
Brianne Bharkhda                  (302) 658-9200
Chanson Chang                     jblumenfeld@mnat.com
Nicholas L. Evoy                  jtigan@mnat.com
Justin Thomas Howell              jlyons@mnat.com
Laura Dolbow1
COVINGTON & BURLING LLP           Attorneys for Plaintiffs
One CityCenter
850 Tenth Street NW               Irena Royzman
Washington, DC 20001-4956         Cristina L. Martinez
(202) 662-6000                    Marcus A. Colucci
                                  KRAMER LEVIN NAFTALIS
Alexa Hansen                         & FRANKEL LLP
David Denuyl                      1177 Avenue of the Americas
COVINGTON & BURLING LLP           New York, NY 10036
Salesforce Tower                  (212) 715-9100
415 Mission Street, Suite 5400
San Francisco, CA 94105           Hannah Lee
                                  KRAMER LEVIN NAFTALIS
Attorneys for Pharmacyclics         & FRANKEL LLP
                                  990 Marsh Road
                                  Menlo Park, CA 94025
                                  (650) 752-1700

                                  Attorneys for Janssen Biotech, Inc.

March 27, 2020

* Member of the Bar of Tennessee, District of Columbia Bar membership
pending; supervised by principals of the Firm


                                 2
                           CERTIFICATE OF SERVICE

      I hereby certify that on March 27, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using CM/ECF, which will send

notification of such filing to all registered participants.

      I further certify that I caused copies of the foregoing document to be served

on March 27, 2020, upon the following in the manner indicated:

Melanie K. Sharp, Esquire                                     VIA ELECTRONIC MAIL
James L. Higgins, Esquire
Steven W. Lee, Esquire
YOUNG CONAWAY STARGATT &
TAYLOR, LLP
1000 North King Street
Wilmington, DE 19801
Attorneys for Defendants Alvogen Pine
Brook LLC and Natco Pharma Ltd.

Siegmund Y. Gutman, Esquire                                   VIA ELECTRONIC MAIL
David M. Hanna, Esquire
Michelle M. Ovanesian, Esquire
Christopher D. Lynch, Ph.D.
PROSKAUER ROSE LLP
2029 Century Park East, Suite 2400
Los Angeles, CA 90067-3010
Attorneys for Defendants Alvogen Pine
Brook LLC and Natco Pharma Ltd.
Kimberly Q. Li, Esquire                                VIA ELECTRONIC MAIL
PROSKAUER ROSE LLP
One International Place
Boston, MA 02110
Attorneys for Defendants Alvogen Pine
Brook LLC and Natco Pharma Ltd.




                                    /s/ Jeffrey J. Lyons
                                    __________________________
                                    Jeffrey J. Lyons (#6437)




                                        2
